Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

35 USC § 101
Paragraph 0040 of the current application’s specification discloses “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” Therefore, the computer program product of claims 8 – 14 that comprises a computer readable storage medium is considered a statutory embodiment under 35 USC § 101.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record does not teach or fairly suggest in combination of elements as recited in the Applicant’s independent claims 1, 8 and 15 directed to monitoring and identifying queries issued as well as content searched and published on a network by users of computing devices; analyzing said content to generate content tags, wherein said content tags are keywords or terms used to describe said analyzed 
Applicant’s arguments presented in the amendment filed on 22 June 2021 in view of the amended claim language has been considered as was persuasive. Additionally, candidate prior art identified during an updated search does not explicitly disclose the claim language as amended with consideration of Applicant’s arguments as filed on 22 June 2021. 




Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/MARK E HERSHLEY/Primary Examiner, Art Unit 2164